Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 – 4, 9 – 12, and 17 were amended.  
Applicant’s proposed amendments will not be entered, as they require further search and consideration.  

Response to Arguments
	Please see attached Interview Summary.

/Brent A. Fairbanks/Examiner, Art Unit 2862 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863